Citation Nr: 9912734	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by left arm and hand discomfort.

2.  Evaluation of service-connected right foot disability, 
rated as noncompensably disabling.

3.  Evaluation of service-connected residuals of cysts and 
boils under the arms, rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran, her spouse, and [redacted]


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran had active service from December 1980 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the veteran's claims of 
entitlement to service connection for residuals of surgery to 
her right foot and residuals of cysts and boils under her 
arms, assigned noncompensable evaluations therefor, and 
denied her claims of entitlement to service connection for 
fibroid tumors of the uterus and disabilities manifested by 
left arm and hand discomfort.

This claim was previously before the Board on two occasions - 
January 1997 and November 1997.  In January 1997 the claim 
was remanded to the RO so that the veteran could be scheduled 
for a Travel Board hearing.  During that hearing, she 
expressed her desire to withdraw from appeal the issue of her 
entitlement to service connection for fibroid tumors of the 
uterus.  Because her request was subsequently reduced to 
writing in a transcript of that hearing, the requirements for 
a proper withdrawal have been satisfied.  See 38 C.F.R. § 
20.204 (1998).  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Consequently, that issue is no longer before the Board.  When 
this claim was next before the Board in November 1997 it was 
once again remanded.  The November 1997 remand was for 
further evidentiary development.

The Board also notes that the prior remands by the Board 
referred to two of the claims on appeal as entitlement to 
increased ratings.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) recently 
held, in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), that an appeal from an original rating does not raise 
the question of entitlement to an increased rating, but 
instead is an appeal of an original rating.  Consequently, 
the Board has re-characterized these issues as an evaluation 
of an original award.


REMAND

In February 1997 the veteran testified at a hearing before a 
Member of the Board at the Columbia RO.  That Board Member is 
no longer employed at the Board.  In an April 1999 letter to 
the veteran, the Board asked her whether she wanted another 
hearing.  In May 1999 the Board received a response from the 
veteran, expressing a desire to have another hearing before a 
Member of the Board at the Columbia RO.  

The law provides that a veteran who testified at a personal 
hearing before a Member of the Board must be notified if that 
Board Member leaves employment at the Board before deciding 
that veteran's appeal and given an opportunity to appear at a 
new personal hearing.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
1998), 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1998).

Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for a 
personal hearing before a traveling 
Member of the Board at the local office.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until she is 
notified.  The purpose of this REMAND is to afford the 
veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


